DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions and Status of Claims
Applicant's election with traverse of Invention I, Claims 1-4 and 15-24, drawn to a cemented carbide in the reply filed on October 3, 2022 is acknowledged.  The traversal is on the ground(s) that the alternative process suggested by Examiner does not represent a materially different method than Applicant’s method of making of the product, and there is no serious search burden to search for both the product and the method limitations.  
This is not found persuasive because: 
As used as an example, additive manufacturing, or sintering with heat treatments, are materially different than the method of Claims 5-14. Other known methods of making cemented carbides are also materially different than the method of Claims 5-14. 
Claims 1-4 and 15-24 are directed to products. As described in the previous action, while the product claims of Invention I recite the process limitations of Invention II, these process limitations are nonetheless considered product-by-process limitations. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. 
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
Therefore, there is a serious search burden (different field of search - e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) on the examiner to both search for the product of Invention I, and also the method limitations of Invention II. Additionally, the inventions have acquired a separate status in the art in view of their different classification, and separate status in the art due to their recognized divergent subject matter. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-14, drawn to a method, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 3, 2022.
Claims 1-24 are pending, and Claims 1-4 and 15-24 are currently being considered in this office action.
Priority
	Applicant’s claim to foreign priority in application no. CN201910643653.4, filed July 17, 2019, is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 15, and dependent claims thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 17, it is unclear what the final structure of the product is. It is unclear if the binder phase powder results in a final matrix phase of these constituents, or the sintering of this powder produces multiple phases form these elements in addition to a binder phase. Examiner interprets the final product to comprise 60-92% tungsten carbide grains, and 8-40% grains of a binder phase, which comprises a composition of the elements recited for the binder phase powder.
Regarding Claims 1 and 15, the claims recite “having a high temperature resistance”. The term “high” is a relative term which renders the claim indefinite. The term “high temperature resistance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claims 1 and 17, it is unclear how the binder phase may comprise up to 60% cobalt while still including at least 40% molybdenum, and also non-zero amounts of the other required elements of B, Tc, Si and Mn.
Regarding Claims 2-4 and Claim 18, it is unclear what the final structure of the product is. It is unclear if the grain sizes of the tungsten carbide and the matrix phase are 1-100nm. It is unclear if grain growth during sintering has occurred, or if the grain size of the final product phases is the same size as the powder employed prior to sintering to form the final product. Examiner interprets the final product to have a tungsten carbide grain size of 1-100nm (Claims 3-4 and 18), and a matrix phase grain size of 1-100nm (Claims 2 and 18). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Eso (US 20170057878 A1).
Regarding Claims 15-16 and 22-24, Eso discloses a cemented carbide having a high temperature resistance, the cemented carbide comprising a mass percentage of 60-92% tungsten carbide and 8-40% binder phase (para. [0021]-[0022] describing at least 70% tungsten carbide and 1-30% metallic binder).
Regarding the limitations, 
(Claim 15) “wherein the cemented carbide is manufactured by a method comprising the steps of: 
(A) mixing tungsten carbide powder and binder phase powder, so as to form a first mixed powder comprising the tungsten carbide powder and the binder phase powder, wherein a mass percentage of the tungsten carbide powder is 60% to 92%, a mass percentage of the binder phase powder is 8% to 40%; 
(B) adding molding agent into the first mixed powder, so as to form a second mixed powder; 
(C) compression molding the second mixed powder to obtain a molded material; and 
(D) isostatic sintering the molded material”;
(Claim 16) “wherein in the step (B), a mass of the molding agent is 0.5% to 1.2% of the first mixed powder”;
(Claim 22) “wherein step (D) comprising the steps of: 
(D1) putting the molded material into a sintering furnace; 
(D2) evacuating the sintering furnace and heat the sintering furnace to a second predetermined temperature and keeping the second predetermined temperature in the sintering furnace for 0.5 to 2.0h; 
(D3) feeding argon into the sintering furnace till a pressure in the sintering furnace reach to 8 to I5MPa; 
(D4) maintaining the temperature in the sintering furnace for 3 to 6h; and (D5) cooling the sintering furnace to room temperature”;
(Claim 23) “wherein the second predetermined temperature is 1600C to 2400C”; and 
(Claim 24) “wherein a sintering temperature in the step (D) is 1600C to 2400C”,
these are product-process-limitations. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
	The product has been interpreted to comprise 60-92% tungsten carbide and 8-40% binder phase. One of ordinary skill in the art would appreciate that the molding agent (Claim 16) would not be present in the final product.

Claim 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eso, as applied to Claim 15 above, in further view of Hasegawa (JP 2016216762 A, see English Machine Translation), Roth (US 20170216494 A1) and Benesovsky (DE 1950260 A, see English Machine Translation).
Regarding Claim 17, Eso discloses wherein the binder phase has Mo and Co (para. [0022]-[0023]), but does not disclose comprising 40-90% Mo, 10-60% Co, 0.001-0.11% B, 0.001-0.02% Tc, 1-7% Si and 2-10% Mn.
Hasegawa teaches an alloy with improved abrasion resistance comprising 5-49% Mo, 1-5% Si, 8wt% or less Mn, and balance Co (para. [0009], [0011], [0013]-[0014] and Abstract; see also Table 3, example 78 comprising 49% Mo, 3% Si, 5wt% Mn and 17% Co). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the composition comprising 40-90% Mo, 10-60% Co, 1-7% Si and 2-10% Mn, as taught by Hasegawa, for the binder composition of Eso. One would be motivated to do this in order to produce a binder phase with improved abrasion resistance (see teaching above). 

Hasegawa does not disclose additions of B or Tc to the Mo alloy.
Roth teaches adding at least 0.01wt% technetium (para. [0013]) to an alloy comprising up to 70wt% Mo (para. [0012]) in order to improve yield strength and ductility (para. [0017]).
Benesovsky teaches adding 0.002-0.02wt% boron to a molybdenum alloy to refine grain size in sintered products (para. [0005]-[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included 0.01-0.2wt% Tc and 0.002-0.02wt% B, as taught by Roth and Benesovsky, respectively, to the molybdenum binder alloy of Eso in view of Hasegawa. One would be motivated to do this to improve yield strength and ductility of the matrix, and to refine the grain size of the matrix and final product (see teachings above by Roth and Benesovsky).
Regarding the above compositional ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding the process limitations of Claim 19 and Claim 21, the limitations are product-process-limitations. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
 
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eso, as applied to Claim 15 above, in further view of Saeuberlich (US 20190136353 A1).
Regarding Claim 18, Eso discloses wherein the tungsten carbide phase is 1-100nm (para. [0021]; 0.1um is 100nm).
Eso is silent towards the grain size of the binder phase.
	Saeuberlich teaches wherein a binder grain size after sintering is as small as 0.1um (para. [0049]; 0.1um is 100nm) and spaced in such a way in order to hinder crack propagation and improve fracture toughness (para. [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the binder phase grain size (100nm) and distribution of Saeuberlich for the invention disclosed by Eso in order to improve fracture toughness (see teaching above). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding the process limitations of Claim 20, the limitations are product-process-limitations. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 

Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Eso (US 20170057878 A1) in view of Hasegawa (JP 2016216762, A 20190136353), Roth (US 20170216494 A1) and Benesovsky (20190136353, DE 1950260 A).
Regarding Claim 1, Eso discloses a cemented carbide having a high temperature resistance, the cemented carbide comprising a mass percentage of 60-92% tungsten carbide and 8-40% binder phase (para. [0021]-[0022] describing at least 70% tungsten carbide and 1-30% metallic binder).
Regarding the limitations, “wherein the cemented carbide is manufactured and sintered from a tungsten carbide powder…and a binder phase powder”, these are product-process-limitations. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
The product has been interpreted to comprise 60-92% tungsten carbide and 8-40% binder phase.

Eso discloses wherein the binder phase has Mo and Co (para. [0022]-[0023]), but does not disclose comprising 40-90% Mo, 10-60% Co, 0.001-0.11% B, 0.001-0.02% Tc, 1-7% Si and 2-10% Mn.
Hasegawa teaches an alloy with improved abrasion resistance comprising 5-49% Mo, 1-5% Si, 8wt% or less Mn, and balance Co (para. [0009], [0011], [0013]-[0014] and Abstract; see also Table 3, example 78 comprising 49% Mo, 3% Si, 5wt% Mn and 17% Co). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the composition comprising 40-90% Mo, 10-60% Co, 1-7% Si and 2-10% Mn, as taught by Hasegawa, for the binder composition of Eso. One would be motivated to do this in order to produce a binder phase with improved abrasion resistance (see teaching above). 

Hasegawa does not disclose additions of B or Tc to the Mo binder alloy.
Roth teaches adding at least 0.01wt% technetium (para. [0013]) to an alloy comprising up to 70wt% Mo (para. [0012]) in order to improve yield strength and ductility (para. [0017]).
Benesovsky teaches adding 0.002-0.02wt% boron to a molybdenum alloy to refine grain size in sintered products (para. [0005]-[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included 0.01-0.2wt% Tc and 0.002-0.02wt% B, as taught by Roth and Benesovsky, respectively, to the molybdenum binder alloy of Eso in view of Hasegawa. One would be motivated to do this to improve yield strength and ductility of the matrix, and to refine the grain size of the matrix and final product (see teachings above by Roth and Benesovsky).
Regarding the above compositional ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 3-4, Eso discloses wherein the tungsten carbide phase is 1-100nm (para. [0021]; 0.1um is 100nm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eso in view of Hasegawa, Roth and Benesovsky, as applied to Claim 1 above, in further view of Saeuberlich (US 20190136353 A1).
Regarding Claim 2, Eso discloses wherein the tungsten carbide phase is 1-100nm (para. [0021]; 0.1um is 100nm), but is silent towards the grain size of the binder phase.
	Saeuberlich teaches wherein a binder grain size after sintering is as small as 0.1um (para. [0049]; 0.1um is 100nm) and spaced in such a way in order to hinder crack propagation and improve fracture toughness (para. [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the binder phase grain size (100nm) and distribution of Saeuberlich for the invention disclosed by Eso in order to improve fracture toughness (see teaching above). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawada (JP 2002356704 A): teaches an alloy powder composition including iron powder and up to 50wt% of a high wear-resistance alloy comprising 20-50% Mo, 1-12% Si, 0.5-5% Mn, and a balance of Co (33-78.5%) (Abstract; Claim 4) in order to balance wear resistance with hardness (para. [0008]-[0009]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735